UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1474


OWEN F. SILVIOUS,

                Plaintiff - Appellant,

          v.

THE COCA COLA COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00082-JPB-DJJ)


Submitted:   October 19, 2012               Decided:   October 31, 2012


Before KING and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Owen F. Silvious, Appellant Pro Se. Adam R. Moore, SHOOK, HARDY
& BACON, LLP, Kansas City, Missouri; Marc Ellis Williams, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Owen F. Silvious appeals the district court’s order

dismissing his complaint against The Coca Cola Company filed

pursuant to the West Virginia Consumer Credit and Protection Act

(“WVCCPA”), W. Va. Code Ann. § 46A-6-101 (Lexis Nexis 2006).               We

have reviewed the record and conclude that Silvious failed to

state a claim upon which relief may be granted, lacked standing,

and failed to assert his claims within the applicable four-year

statute of limitations.         Accordingly, we affirm the district

court’s judgment.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2